DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,957,427 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application
Reference Patent
1. A computer-implemented method for synchronizing machine vision and audio, executed on a computing device, comprising: 

obtaining encounter information of a patient encounter, wherein the 




temporally aligning the machine vision encounter information and the audio encounter information to produce a temporally-aligned encounter recording; receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered, wherein at least the portion of the temporally- aligned encounter recording selected by the user is the at least one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the patient encounter obtained by the virtual assistant; and 


rendering, visually, only the user selection of at least the 

























2. The computer-implemented method of claim 1 wherein the machine vision encounter information is obtained via one or more machine vision systems.

3. The computer-implemented method of claim 2 wherein the one or more machine vision systems includes one or more of:

an RGB imaging system;

an infrared imaging system;

an ultraviolet imaging system;

a laser imaging system;

an X-ray imaging system;

a SONAR imaging system;

a RADAR imaging system; and

a thermal imaging system.

4. The computer-implemented method of claim 1 wherein the audio encounter information is obtained via one or more audio sensors.

5. The computer-implemented method of claim 1 wherein the indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks is a visual indication of a display of each of the portions of the audio encounter information in at least the portion of the temporally-aligned encounter recording being rendered.

6. The computer-implemented method of claim 5 wherein the visual indication of each of the portions of the audio encounter information during which the encounter participant speaks is distinguished from the audio encounter information during which another encounter participant of the patient encounter speaks.

7. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a 

obtaining encounter information of a patient encounter, wherein the encounter information includes machine vision encounter information and audio encounter information, wherein obtaining encounter information includes utilizing a virtual assistant to prompt an encounter participant to provide at least one of a pre-visit portion of the patient encounter and a post-visit portion of the patient encounter; 



temporally aligning the machine vision encounter information and the audio encounter information to produce a temporally-aligned encounter recording; receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered, wherein at least the portion of the temporally- aligned encounter recording selected by the user is the at least one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the 

rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is selected by the user, and rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the post-visit portion of the patient encounter when the post-visit portion of the patient encounter is selected by the user.
























8. The computer program product of claim 7 wherein the machine vision encounter information is obtained via one or more machine vision systems.

9. The computer program product of claim 7 wherein the one or more machine vision systems includes one or more of:

an RGB imaging system;

an infrared imaging system;

an ultraviolet imaging system;

a laser imaging system;

an X-ray imaging system;

a SONAR imaging system;

a RADAR imaging system; and

a thermal imaging system.

10. The computer program product of claim 7 wherein the audio encounter information is obtained via one or more audio sensors.

11. The computer program product of claim 7 wherein the indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks is a visual indication of a display of each of the portions of the audio encounter information in at least the portion of the temporally-aligned encounter recording being rendered.

12. The computer program product of claim 11 wherein the visual indication of each of the portions of the audio encounter information during which the encounter participant speaks is distinguished from the audio encounter information during which another encounter participant of the patient encounter speaks.

13. A computing system including a processor and 
obtaining encounter information of a patient encounter, wherein the encounter information includes machine vision encounter information and audio encounter information, wherein obtaining encounter information includes utilizing a virtual assistant to prompt an encounter participant to provide at least one of a pre-visit portion of the patient encounter and a post-visit portion of the patient encounter; 



temporally aligning the machine vision encounter information and the audio encounter information to produce a temporally-aligned encounter recording; receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered, wherein at least the portion of the temporally- aligned encounter recording selected by the user is the at least one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the patient encounter obtained by the virtual assistant; and 

rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is selected by the user, and rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the post-visit portion of the patient encounter when the post-visit portion of the patient encounter is selected by the user.
























14. The computing system of claim 13 wherein the machine vision encounter information is obtained via one or more machine vision systems.

15. The computing system of claim 14 wherein the one or more machine vision systems includes one or more of: 

an RGB imaging system; 

an infrared imaging system; 

an ultraviolet imaging system; 

a laser imaging system; 

an X-ray imaging system; 

a SONAR imaging system; 

a RADAR imaging system; and 

a thermal imaging system.


17. The computing system of claim 13 wherein the indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks is a visual indication of a display of each of the portions of the audio encounter information in at least the portion of the temporally-aligned encounter recording being rendered. 

18. The computing system of claim 17 wherein the visual indication of each of the portions of the audio encounter information during which the encounter participant speaks is distinguished from the audio encounter information during which another encounter participant of the patient encounter speaks.


obtaining encounter information of a patient encounter, wherein the 


temporally aligning the machine vision encounter information and the audio encounter information to produce a temporally-aligned encounter recording; receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered, wherein at least the portion of the temporally-aligned encounter recording selected by the user is one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the patient encounter obtained by the virtual assistant; and 


rendering, visually, only the user selection of at least the 

the indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks is a visual indication of a display of each of the portions of the audio encounter information in at least the portion of the temporally-aligned encounter 
    

2. The computer-implemented method of claim 1 wherein the machine vision encounter information is obtained via one or more machine vision systems. 

3. The computer-implemented method of claim 2 wherein the one or more machine vision systems includes one or more of: 

an RGB imaging system; 

an infrared imaging system; 

an ultraviolet imaging system; 

a laser imaging system; 

an X-ray imaging system; 

a SONAR imaging system; 

a RADAR imaging system; and 

a thermal imaging system. 

    4. The computer-implemented method of claim 1 wherein the audio encounter information is obtained via one or more audio sensors. 

see claim 1 of reference patent above.













see claim 1 of reference patent above.











5. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a 
obtaining encounter information of a patient encounter, wherein the encounter information includes machine vision encounter information and audio encounter information, wherein obtaining encounter information includes utilizing a virtual assistant to prompt an encounter participant to provide a pre-visit portion of the patient encounter and utilizing the virtual assistant to prompt the encounter participant to provide a post-visit portion of the patient encounter; 

temporally aligning the machine vision encounter information and the audio encounter information to produce a temporally-aligned encounter recording; receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered, wherein at least the portion of the temporally-aligned encounter recording selected by the user is one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the 

rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is selected by the user, and rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the post-visit portion of the patient encounter when the post-visit portion of the patient encounter is selected by the user, wherein 

the indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks is a visual 

6. The computer program product of claim 5 wherein the machine vision encounter information is obtained via one or more machine vision systems. 

7. The computer program product of claim 6 wherein the one or more machine vision systems includes one or more of: 

an RGB imaging system; 

an infrared imaging system; 

an ultraviolet imaging system; 

a laser imaging system; 

an X-ray imaging system; 

a SONAR imaging system; 

a RADAR imaging system; and 

a thermal imaging system. 
   
8. The computer program product of claim 5 wherein the audio encounter information is obtained via one or more audio sensors. 

see claim 5 of reference patent above.













see claim 5 of reference patent above.











9. A computing system including a processor and 
obtaining encounter information of a patient encounter, wherein the encounter information includes machine vision encounter information and audio encounter information, wherein obtaining encounter information includes utilizing a virtual assistant to prompt an encounter participant to provide a pre-visit portion of the patient encounter and utilizing the virtual assistant to prompt the encounter participant to provide a post-visit portion of the patient encounter; 

temporally aligning the machine vision encounter information and the audio encounter information to produce a temporally-aligned encounter recording; receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered, wherein at least the portion of the temporally-aligned encounter recording selected by the user is one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the patient encounter obtained by the virtual assistant; and 

rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is selected by the user, and rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the post-visit portion of the patient encounter when the post-visit portion of the patient encounter is selected by the user, wherein 

the indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks is a visual indication of a display of each of the portions of the 

10. The computing system of claim 9 wherein the machine vision encounter information is obtained via one or more machine vision systems. 

11. The computing system of claim 10 wherein the one or more machine vision systems includes one or more of: 

an RGB imaging system; 

an infrared imaging system; 

an ultraviolet imaging system; 

a laser imaging system; 

an X-ray imaging system; 

a SONAR imaging system; 

a RADAR imaging system; and 

a thermal imaging system. 


see claim 9 of reference patent above.













see claim 9 of reference patent above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2012/0158432 A1 – hereinafter Jain), Zhang et al. (US 2014/0278536 A1 – hereinafter Zhang), Duwenhorst (US 2014/0035920 A1 – hereinafter Duwenhorst), and Hartley et al. (US 2013/0188923 A1 – hereinafter Hartley) .
	Regarding claim 1, Jain discloses a computer-implemented method for synchronizing machine vision and audio, executed on a computing device, comprising: obtaining encounter information of a patient encounter ([0018]; [0049] – obtaining observational data, which is information on carrying out a medical examination of the patient), wherein the encounter information includes machine vision encounter information ([0018]; [0049] – video or image information captured by a video recorder or an image capture device) and audio encounter information ([0018]; [0049] – audio content captured by microphones); and temporally-aligning the machine vision encounter information and the audio encounter information ([0055]; [0098] – synchronizing different forms of observational data, including video, image, and audio content as discussed in [0018] and [0049]); receiving a user selection of at least a portion of the temporally-aligned encounter information to be rendered ([0103]-[0104]).
	However, Jain does not disclose obtaining encounter information includes utilizing a virtual assistant to prompt an encounter participant to provide at least one of a 
	Zhang discloses encounter information includes obtaining encounter information includes utilizing a virtual assistant to prompt an encounter participant to provide at least one of a pre-visit portion of the patient encounter and a post-visit portion of the patient encounter ([0012]; [0015]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhang into the method taught by Jain to collect patient information regarding symptoms or medical related issues pertaining to pre-clinical visits for medical exam preparations and post-
	Jain and Zhang do not disclose producing a temporally-aligned encounter recording; and rendering, visually, only the user selection of at least the portion of a temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which an encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is selected by the user, and rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the post-visit portion of the patient encounter when the post-visit portion of the patient encounter is selected by the user.
	Duwenhorst discloses receiving a user selection of at least a portion of temporally-aligned encounter information to be rendered (Fig. 2; [0007]; [0050] – receiving a user selection of a zoom level to modify a visual representation of audio data in a temporally-aligned encounter information); and rendering, visually, only the user selection of at least the portion of a temporally-aligned encounter ([0069]; Fig. 3; Fig. 4 – rendering visually only the user selection of a portion shown in Fig. 4 of temporally-aligned encounter recording shown in Fig. 3, [0044] describes the information as temporally aligned encounter information).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Duwenhorst into the method taught by Jain and Zhang to identify the speaker and the corresponding speech portion to facilitate navigating to portions during which a particular speaker speaks (Duwenhorst: [0014]; [0016]). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that, with the features incorporated from Duwenhorst’s teachings, the method of Jain and Zhang would have had the feature of “rendering, visually, only the user selection of at least the portion of a temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which an encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is selected by the user, and rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the post-visit portion of the patient encounter when the post-visit portion of the patient encounter is selected by the user.”

	Hartley discloses temporally-aligning video information and audio information to produce a temporarily-aligned recording (Fig. 2; [0035]; [0046]; [0058]; [0073]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hartley into the method taught by Jain, Zhang, and Duwenhorst to facilitate management of the recording as a whole, e.g. storage and/or sharing etc.
	Regarding claim 2, Jain also discloses the machine vision encounter information is obtained via one or more machine vision systems ([0018]; [0049] – one or more cameras).
	Regarding claim 3, see the teachings of Jain, Duwenhorst, and Hartley as discussed in claim 3 above. However, Jain, Zhang, Duwenhorst, and Hartley do not explicitly disclose the one or more machine vision systems includes one or more of: an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a thermal imaging system.
	Official Notice is taken that RGB cameras for capturing video images are well known in the art. 
	One skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate using RGB cameras into the method taught by Jain, Zhang, Duwenhorst, and Hartley because of their popularity and inexpensive cost.
([0018]; [0049] – audio content captured by microphones).
	Regarding claim 5, Duwenhorst also discloses the indication of each of the portions of the audio encounter information during which the encounter participant speaks is a visual indication of a display of each of the portions of the audio encounter information in at least the portion of the temporally-aligned encounter recording being rendered ([0009]; [0014]; [0068]; [0072]; [0075] – speakers are distinguished using different background colors).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Duwenhorst into the method proposed in claim 1 to enhance the playback interface of the method to allow users to visually distinguish a portion from others in selecting a desired portion for review.
	Regarding claim 6, see the teachings of Jain, Duwenhorst, and Hartley as discussed in claim 5 above. Duwenhorst also teaches the visual indication of each of the portions of the audio encounter information during the encounter participant speaks is distinguished from the audio encounter information during which another encounter participant speaks ([0009]; [0014]; [0068]; [0072]; [0075] – speakers are distinguished using different background colors).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Duwenhorst into the method proposed in claim 5 to further enhance the playback interface of the 
	Claim 7 is rejected for the same reason as discussed in claim 1 above in view of Jain also disclosing a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform the recited operations ([0126]-[0133]; Fig. 6).
	Claim 8 is rejected for the same reason as discussed in claim 2 above.
	Claim 9 is rejected for the same reason as discussed in claim 3 above.
	Claim 10 is rejected for the same reason as discussed in claim 4 above.
	Claim 11 is rejected for the same reason as discussed in claim 5 above.
	Claim 12 is rejected for the same reason as discussed in claim 6 above.
	Claim 13 is rejected for the same reason as discussed in claim 1 above in view of Jain also disclosing a computing system including a processor and memory configured to perform the recited operations ([0126]-[0133]; Fig. 6).
	Claim 14 is rejected for the same reason as discussed in claim 2 above.
	Claim 15 is rejected for the same reason as discussed in claim 3 above.
	Claim 16 is rejected for the same reason as discussed in claim 4 above.
Claim 17 is rejected for the same reason as discussed in claim 5 above.
	Claim 18 is rejected for the same reason as discussed in claim 6 above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484